DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF OR INORGANIC PRODUCTS.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,513,447 B2) in view of Ziegler (US 2010/0071902 A1).
Regarding claim 1, Lee discloses a method of processing organic material (title/abstract, 1:55-61) which comprises:
forcing the material under a pressure into a bore so that it emerges from the bore at a speed, causing the material to flow from the bore through a passage comprising a plurality of sections each of which has an inlet end and an outlet end and each of which is at an angle with respect to the section which precedes it so that the material changes direction as it flows from one section to the next, and 
providing an impact wall at the outlet end of each section so that the material, as it emerges from each section, impacts on the impact wall at the end of that section, changes direction and flows into the next section of the plurality of sections (FIG. 1-3, 5; 3:53+).
Lee does not appear to expressly disclose of the pressure of between 200 and 2000 bar and a speed/velocity of between 500 and 6000 kph.
However, Ziegler discloses a similar muller (title/abstract; FIG. 5-5A) in which the accelerating pressure is 50-15k psi (~3.5-1000 bar) (¶¶ 36-37) which overlaps the claimed range (MPEP § 2144.05).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Lee to include the pressures Ziegler, because such pressures are known in the art for similar devices and would have expected results. Additionally, the claimed speed is implicit to the method disclosed/suggested by Lee as velocity is a function of the pressure and barrel diameter which are the same as the prior art. 
Regarding claim 2-3, Ziegler discloses a similar muller (title/abstract; FIG. 5-5A) in which the accelerating pressure is 50-15k psi (~3.5-1000 bar) (¶¶ 36-37) which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 4, the claimed speed is implicit to the method disclosed/suggested by Lee as velocity is a function of the pressure and barrel diameter which are the same as the prior art. 
Regarding claim 5, Lee discloses a method of processing organic material (title/abstract, 1:55-61) which comprises:
forcing the material at a pressure through a bore having a diameter of between 6 mm (4:65-67), causing the material to flow from the bore through a passage comprising a plurality of sections each of which has an inlet and an outlet and which is at an angle with respect to the section which precedes it so that the material changes direction as it flows from one section to the next, and 
providing an impact wall at the outlet end of each section so that the material, as it emerges from each section, impacts on the impact wall at the end of that section, changes direction and flows into the next section of the plurality of sections (FIG. 1-3, 5; 3:53+).
Lee does not appear to expressly disclose of the pressure of 200 bar or above.
However, Ziegler discloses a similar muller (title/abstract; FIG. 5-5A) in which the accelerating pressure is 50-15k psi (~3.5-1000 bar) (¶¶ 36-37) which overlaps the claimed range (MPEP § 2144.05).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Lee to include the pressures Ziegler, because such pressures are known in the art for similar devices and would have expected results. 
Regarding 7, Ziegler discloses the material is forced through a bore which has two end-to-end sections, the upstream section being of larger diameter than the downstream section (FIG. 5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,513,447 B2) in view of Ziegler (US 2010/0071902 A1) and Baldwin (US 2018/0141053 A1).
Regarding claim 8, Lee discloses a method of processing inorganic material (title/abstract, 1:55-61) which comprises:
forcing the material under a pressure into a bore so that it emerges from the bore at a speed, causing the material to flow from the bore through a passage comprising a plurality of sections each of which has an inlet end and an outlet end and each of which is at an angle with respect to the section which precedes it so that the material changes direction as it flows from one section to the next, and 
providing an impact wall at the outlet end of each section so that the material, as it emerges from each section, impacts on the impact wall at the end of that section, changes direction and flows into the next section of the plurality of sections (FIG. 1-3, 5; 3:53+).
Lee does not appear to expressly disclose a slurry, or the pressure of between 200 and 2000 bar and a speed/velocity of between 500 and 6000 kph.
However, Baldwin discloses a similar muller (title/abstract; FIG. 1-2) in which an inorganic material is formed mixed with a liquid into a slurry prior to pumping and impacting (FIG. 2; ¶ 31).
Further, Ziegler discloses a similar muller (title/abstract; FIG. 5-5A) in which the accelerating pressure is 50-15k psi (~3.5-1000 bar) (¶¶ 36-37) which overlaps the claimed range (MPEP § 2144.05).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Lee to include the slurry of Baldwin and the pressures Ziegler, because the use of slurries is conventional in the art and because such pressures are known in the art for similar devices and would have expected results. Additionally, the claimed speed is implicit to the method disclosed/suggested by Lee as velocity is a function of the pressure and barrel diameter which are the same as the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742